Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on March 15, 2022. Claims 1-13 are currently pending and examined below.

Response to Amendment and Arguments
Applicant's arguments based on the filed amendment on 03/15/2022 with respect to 35 U.S.C. 103 rejections of said previous office action have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kanno et al. US2012/0310520 (“Kanno”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schunder US2012/0004841 (“Schunder”) in view of Kanno et al. US2012/0310520 (“Kanno”).

Regarding claim(s) 1, 11, 12, 13. Schunder discloses a route search system including a route search apparatus configured to communicate with a mobile terminal (abstract), the route search apparatus comprising: 
a communication unit configured to receive, from the mobile terminal, a search request including identification information of a user (fig. 3, fig. 4, 200), and 
transmit a search result corresponding to the search request to the mobile terminal of the user; and 
a control unit configured to execute a search process for a multimodal route that includes at least one route including a pedestrian route, a non-public route, and a public route, in accordance with the received search request, and cause the communication unit to transmit the multimodal route as a search result the pedestrian route is a route in which the user travels on foot, the non-public route is a route in which the user travels by using a non-public vehicle, and the public route is a route in which the user travels by using public transportation (fig. 3 fig. 4, 216, para. 50-para. 52, a route to a destination requires that a user travel by car, bus, train, and foot.)
wherein the control unit causes a passage schedule of the at least one route and identification information in order to identify traveling means used for traveling along the at least one route to be included in a data content of the multimodal route, (para. 56, para. 67, e.g. Optimization of the route may be based on a traveler's travel criteria. Traveler criteria may include, but are not limited to, travel time, scenic route, safe route, city route, and ease of travel (e.g., and without limitation, avoiding complicated road routes, avoiding too many train, bus, and airplane transfers, etc..) 
before causing the communication unit to transmit the multimodal route, and the communication unit is further configured to transmit the multimodal route as the search result to the mobile terminal of the user after the control unit causes the passage schedule of the at least one route and the identification information to be included in the data content of the multimodal route, and the search result corresponding to the search request (para. 44, the routing engine 100 may be implemented on a remote server (which may be at cloud 61) and function as a cloud-based service. Data exchange 110a, 110b between the routing engine 100 and the server may also be bi-directional and para. 50, e.g. At the user input event, the data representing the navigation route may be transmitted to the driver's mobile phone.)
Schunder does not explicitly disclose:
the identification information of the traveling means being associated with the identification information of the user and the search result corresponding to the search request and including the passage schedule and the identification information for identifying the traveling means, and the mobile terminal configured to execute monitoring whether the user is traveling each route as scheduled to disperse a processing load for multimodal route monitoring from the control unit configured to execute the search process.
Kanno teaches another transportation system and method the identification information of the traveling means being associated with the identification information of the user (para. 4, e.g. a route calculation apparatus is known for searching for and calculating a route from a departure point to a destination using public transportation (i.e., railway trains and buses) and a vehicle other than a public vehicle that belongs to the public transportation. Searching for a route using multiple modes of transportation is referred to as multimodal route search) and the search request and including the passage schedule and the identification information for identifying the traveling means, and the mobile terminal configured to execute monitoring whether the user is traveling each route as scheduled to disperse a processing load for multimodal route monitoring from the control unit configured to execute the search process (para. 39, para. 52, e.g. FIG. 4 is ended, at S250 in FIG. 3, the control circuit 13 of the information center 1 transmits information of the calculated optimal route A1+B to the request terminal (mobile terminal 3) of the route search request. The information of the optimal route A1+B includes travel mode information, and travel route information. The travel mode includes traveling by the public transportation (i.e., a railway train or a bus), traveling by a vehicle other than a public vehicle that belongs to the public transportation, and walking.)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Schunder by incorporating the applied teaching Kanno to improve multi-modal transportation option based on user travel preferences.

	Regarding claim(s) 2. Schunder discloses wherein the mobile terminals whether or not the mobile terminal is traveling the pedestrian route as scheduled, on the basis of the passage schedule of (para. 26, e.g. the user can use it when walking to a destination. Among other reasons, uni-modal navigation systems make travelling more convenient. For example, the user inputs a destination address and the navigation system will route the use to the destination via the single mode of transport without further input from the traveler.)

Regarding claim(s) 3. Schunder discloses wherein when a result of the monitoring is negative, the mobile terminal transmits, to the route search apparatus, a reroute request that causes the route search apparatus to re-execute the search process (para. 7, e.g. This route may be updated as the route is traversed. For example, and without limitation, a routing change may be received and the navigation route for each of the multiple modes of transportation may be determined based on the routing change. The navigation route across the multiple modes of transportation may be output based on the GPS data.)

Regarding claim(s) 4. Schunder discloses an on-vehicle terminal mounted on the non-public vehicle, wherein the on-vehicle terminal has previously been notified of a passage schedule of the non-public route in which the non-public vehicle passes, and identification information of the non-public vehicle, and the on-vehicle terminal monitors whether or not the non-public vehicle is traveling the non-public route as scheduled, on the basis of the passage schedule of the non-public route (Para. 26, para. 47, e.g. Navigation route information transferred between the VCS 1 and the ND 53 to navigate a multi-modal route (e.g., vehicle and foot) may be based on the detection of a transport change event. A transport change event may be an occurrence that identifies a change in a mode of transport.)

Regarding claim(s) 5. Schunder discloses wherein when a result of the monitoring is negative, the on-vehicle terminal transmits, to the route search apparatus, a reroute request that causes the route search apparatus to re-execute the search process (fig. 2, fig. 5, e.g. illustrates a block topology of a system that generates and updates route information for navigating via multiple modes of transport;). 

Regarding claim(s) 6. Schunder discloses wherein the control unit monitors whether or not the public transportation is traveling the public route as scheduled, on the basis of the passage schedule of the public route (para. 51, e.g. The user may then continue to navigate the route with the mobile phone. At each additional mode of transport (bus, train, and foot), the user may submit the user input to navigate the route by each additional mode of transport. For example, if the navigation route says to ride "Bus X" and "Bus Y" to reach the train station, a user input event may be received on the mobile phone when the traveler rides Bus X signifying that the user is riding "Bus X." The navigation route on the mobile phone may then display the additional modes of transport (e.g., Bus Y, one or more train numbers, and/or walking directions).)

Regarding claim(s) 7. Schunder discloses wherein when a result of the monitoring is negative, the control unit re-executes the search process with respect to identification information of all users corresponding to identification information of the public transportation (para. 56, e.g. Transportation information may be route information and non-route information utilized in determining the navigation route. Non-limiting examples of transportation information include, but are not limited to, timetables and schedules, price of fares, price of tolls, map data, train line information, bus line information, traffic information, GPS location data). 

Regarding claim(s) 8. Schunder discloses wherein the route search apparatus executes monitoring as to whether or not the user is traveling the public route as scheduled, and the mobile terminal or an on-vehicle terminal of the non-public vehicle executes monitoring as to whether or not the user is traveling the routes other than the public route as scheduled (para. 54-para.57, FIG. 3 illustrates a process for generating and presenting a navigation route for multiple modes of transport.)

Regarding claim(s) 9. Schunder discloses wherein when the communication unit has received a reroute request from the mobile terminal or the on-vehicle terminal, the control unit executes rerouting that is a process of re-executing the search process with respect to the identification information of the user included in the reroute request or to the identification information of the user corresponding to the identification information of the traveling means (para. 66-para. 68, e.g. The traveler may input the traveler criteria when entering the point(s) of travel. In some embodiments, the traveler may input the traveler criteria at any time. As such, if the multi-modal route has already been generated, the route may be updated based on the traveler criteria.)

Regarding claim(s) 10. Schunder discloses wherein in a case where there is no reroute request from the on-vehicle terminal and there is no completion notification regarding the non-public route (para. 68-para. 70 e.g. the route may be re-routed for each transport type (block 302) until each route is optimized based on the traveler criteria. Once complete, each transport specific route may be compared by the routing engine (block 306).). 
	
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Burgess can be reached on 571-272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/Primary Examiner, Art Unit 3666